By the Court.
1. The agreement for ascertaining the effect of the respondents’ dam and flash-boards upon the complainant’s meadow was a mere mode of proving facts material to the issue to be tried before a jury. It was therefore like the common case of the appointment of a surveyor, by order of court, to make a survey to be used by both parties at the trial; and was in no respect like a reference of the whole case under a rule of court. The complainant was therefore entitled, under Rev. Sts. c. 116, § 31, to full costs of attendance while the surveyors were making experiments.
2. Separate warrants having been issued by the clerk, though not absolutely necessary, we think that the complainant was entitled to tax for them.
The provision as to costs, in the award of referees, applies, in the opinion of the court, only to the personal costs of the party, such as travel and attendance; and not to sums actually paid out, according to law. The complainant is therefore entitled to the fees of jurors and witnesses which he was obliged to pay.
The objection that the fees of witnesses were taxed twice is not open to the respondents; for this court is confined to the points stated in the bill of exceptions, of which this is not one ; and the bill of costs is referred to, only for the purpose of *501explaining the points stated in the exceptions, and not for the purpose of raising new questions.
The provision of Rev. Sts. c. 116, § 32, that “ the court shall award a reasonable compensation to the person who presides at the trial, and also to the officer who executes the warrant,” leaves the amount of such compensation to the discretion of the court of common pleas; and therefore the amount cannot be revised by this court on exceptions.
3. The party prevailing, in every suit under Rev. Sts. c. 116, is entitled to his full costs; and all the costs must abide the final result. Rev. Sts. c. 116, § 31. Fitch v. Stevens, 2 Met. 506. Exceptions overruled.